Adams, J.
Tbe affirmative answer to tbe second issue bars tbe plaintiff’s recovery of damages. Crane v. Carswell, 203 N. C., 555; Allen v. Yarborough, 201 N. C., 568; McKoy v. Craven, 198 N. C., 780.
Tbe plaintiff excepted to tbe exclusion of evidence tending to show that tbe death of one mule and tbe injury of tbe other resulted in tbe loss, or partial loss, of bis crop. Tbe proposed evidence, being remote and speculative or conjectural, was properly excluded. Sledge v. Reid, 73 N. C., 440. Besides, in view of bis contributory negligence an increase in tbe assessment of damages would be of no benefit to tbe plaintiff.
We find no error in tbe instruction relating to tbe second issue. There may be concurrent proximate causes of an injury. White v. Realty Co., 182 N. C., 536; Harton v. Telephone Co., 141 N. C., 455.
No error.